  Case 19-31485-sgj11 Doc 116 Filed 08/26/21             Entered 08/26/21 15:19:48    Page 1 of 4




   Vickie L. Driver
   State Bar No. 24026886
   Christina W. Stephenson
   State Bar No. 24049535
   Seth A. Sloan
   State Bar No. 24098437
   CROWE & DUNLEVY, P.C.
   2525 McKinnon St., Suite 425
   Dallas, TX 75201
   Telephone: 214.420.2163
   Facsimile: 214.736.1762
   Email: vickie.driver@crowedunlevy.com
   Email: crissie.stephenson@crowedunlevy.com
   Email: seth.sloan@crowedunlevy.com

   COUNSEL FOR THE DEBTOR

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

   In re:                                            §     Chapter 11
                                                     §
   WEST HOUSTON MEMORY CARE, LLC,1                   §     Case No. 19-31485-sgj-11
                                                     §
                                 Debtor.             §

                  MOTION FOR ORDER PERMITTING ATTORNEY SETH A. SLOAN
                        TO WITHDRAW AS COUNSEL TO THE DEBTOR

   TO THE HONORABLE STACY G.C. JERNIGAN,
   UNITED STATES BANKRUPTCY JUDGE:

               COMES NOW Seth A. Sloan ( “Sloan” or “the Movant”), and hereby submits this

   Motion for Order Permitting Attorney Seth Sloan to Withdraw as Counsel to the Debtor (the

   “Motion”), West Houston Memory Care, LLC (the “Debtor”), in the above-captioned matter,

   pursuant to Local Bankruptcy Rule 2091-1 of the United States District Court for the Northern

   District of Texas, and in support thereof, would show as follows:




   1
       Last four EIN 276

MOTION TO WITHDRAW – Page 1
Case 19-31485-sgj11 Doc 116 Filed 08/26/21           Entered 08/26/21 15:19:48         Page 2 of 4




                             I.      JURISDICTION AND VENUE

       1.      The Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334(b).

       2.      The basis for relief herein is Local Bankruptcy Rule 2091-1 of the United States

District Court for the Northern District of Texas.

                                     II.     BACKGROUND
       3.      On May 2, 2019 (the “Petition Date”), the Debtor filed its voluntary petition

under Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

       4.      On June 1, 2019, the Debtor submitted the Application for Entry of an Order

Authorizing the Retention and Employment of Crowe & Dunlevy, PC (the “C&D Employment

Application”) [LaSalle Docket No. 114]. C&D’s employment was subsequently approved

pursuant to that certain order entered by the Court on July 23, 2019 [LaSalle Docket No. 227]

(the “C&D Retention Order”).

       5.      C&D attorneys Vickie Driver, Christina Stephenson and Seth Sloan have served

as Debtor’s counsel throughout the pendency of this case.

       6.      Mr. Sloan is leaving his employment at C&D effective September 1, 2021.

                                  III.     RELIEF REQUESTED

       7.      Mr. Sloan hereby seeks formal withdrawal as an attorney of record for the Debtor

in the above-reference case for good cause. Withdrawal is necessary because Sloan is leaving his

employment at C&D and the Debtor desires to continue to its retention of C&D as Debtor’s

counsel.

       8.      If this Motion is granted, C&D attorneys Vickie Driver and Christina Stephenson

will continue to serve as Debtor’s counsel. Their contact information is as follows:


MOTION TO WITHDRAW – Page 2
Case 19-31485-sgj11 Doc 116 Filed 08/26/21            Entered 08/26/21 15:19:48     Page 3 of 4




                Vickie L. Driver
                Christina W. Stephenson
                2525 McKinnon Avenue, Suite 425
                Dallas, TX 75201
                Telephone: 214.420.2163
                Facsimile: 214.736.1762
                Email: vickie.driver@crowedunlevy.com
                Email: crissie.stephenson@crowedunlevy.com

        9.      Based on the foregoing, the Movant respectfully requests that he be permitted to

withdraw as counsel for the Debtor.

        10.     The granting of the relief requested in this Motion will not prejudice any of the

parties in this case.

        WHEREFORE, the Movant respectfully requests entry of the proposed form of Order

Authorizing Attorney Seth A. Sloan to Withdraw as Counsel to the Debtor and for entry of such

other and further relief as the Court deems just and proper.

Dated: August 26, 2021.
                                                   Respectfully submitted,

                                                   /s/ Vickie L. Driver
                                                   Vickie L. Driver
                                                   State Bar No. 24026886
                                                   Christina W. Stephenson
                                                   State Bar No. 24049535
                                                   Seth A. Sloan
                                                   State Bar No. 24098437
                                                   CROWE & DUNLEVY, P.C.
                                                   2525 McKinnon Avenue, Suite 425
                                                   Dallas, TX 75201
                                                   Telephone: 214.420.2163
                                                   Facsimile: 214.736.1762
                                                   Email: vickie.driver@crowedunlevy.com
                                                   Email: crissie.stephenson@crowedunlevy.com
                                                   Email: seth.sloan@crowedunlevy.com

                                                   COUNSEL FOR THE DEBTOR




MOTION TO WITHDRAW – Page 3
Case 19-31485-sgj11 Doc 116 Filed 08/26/21         Entered 08/26/21 15:19:48       Page 4 of 4




                               CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that, on August 26, 2021, I caused to be served the
foregoing pleading upon the parties that receive service via the Court’s electronic transmission
facilities.


                                                           /s/ Vickie L. Driver
                                                           Vickie L. Driver




MOTION TO WITHDRAW – Page 4
